dighiticalie wiuex wo department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ‘jan teecp rast a in re state a municipal system city of b certain municipal system accounts c account d account e account this is in response to the request from your representative for a ruling that transfers of assets from the c account to the d and e accounts will not affect the qualified status of the municipal system state a has established a retirement board the retirement board to manage certain retirement systems for government employees one of the state a retirement systems is the municipal system the municipal system is a contributory plan intended to qualify under sec_401 of the internal_revenue_code the municipal system is maintained by state a and municipalities housing authorities and water and sewer districts collectively the municipalities within state a the municipal system is a governmental_plan within the meaning of sec_414 all assets of the municipal system are held within accounts municipality accounts maintained for the municipalities a particular municipality may have one or more municipality accounts assets may be transferred from one municipality account to another municipality account under the laws of state a only upon receipt of a favorable private_letter_ruling from the internal_revenue_service ail assets within the individual municipality accounts are pooled together for investment purposes each municipality account has three separate reserves a members’ contribution reserve an employer's accumulation reserve and a retirement reserve for each municipality account employee contributions are credited to individual sub-accounts within that account’s members’ contribution reserve and municipality contributions are credited to that account's employer's accumulation reserve all retirement benefits from a municipality account are paid from the retirement reserve of that municipality account amounts are credited to the retirement reserve upon the granting of a retirement allowance to an employee at which time the accumulated value of that employee's members' contribution reserve sub-account is transferred to the retirement reserve along with a transfer from the employer's accumulation reserve of that municipality account of an amount equal to the excess of the actuarial value of the retirement allowance less the value of the employee's members’ contribution reserve sub-account thus the assets of any particular municipality account are in effect only available to pay the benefits of employees covered under that municipality account all income from investments on any of the three reserves within a municipality account including gains and losses from investment transactions are credited or charged to that municipality account’s retirement reserve annually the value of the assets of the retirement reserve within a municipality account is compared to the actuarial liabilities of that retirement reserve if the value of the assets exceeds the actuarial liabilities the excess is transferred from the retirement reserve of that municipality account to the employer's accumulation reserve of that municipality account if the value of the actuarial liabilities exceeds the assets an amount equal to the deficiency is transferred from the employer's accumulation reserve of that municipality account to the retirement reserve of that municipality account three accounts are maintained for the city of b within the municipal system the c account the d account and the e account the c account is overfunded the d and e accounts have unfunded liabilities law sec_401 of the internal_revenue_code the code’ provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if_under_the_trust_instrument_it_is_impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to purposes other than for the exclusive benefit of his employees or their beneficiaries sec_1 i -1 b of the income_tax regulations provides that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries furthermore that section provides that more than one plan will exist if a portion of the plan assets is not available to pay some of the of the benefits this will be so even if each plan has the same benefit structure or plan document or if all or part of the assets are invested with separate_accounting with respect to each plan revrul_81_100 1981_1_cb_326 provides in part that a group trust formed by the pooling the assets of individual trusts is exempt from taxation under sec_501 of the code with respect to its funds which equitably belong to participating trusts described in sec_401 only if the group trust instrument expressly limits participation to employer's pension trusts which are exempt under sec_501 of the code by qualifying under sec_401 revrul_81_137 1981_1_cb_232 provides that if the assets of a subdivision of a_trust are only available to provides benefits for employees of that subdivision each subdivision constitutes a single_plan and furthermore the minimum_funding standards of sec_412 of the code and sec_302 of erisa are separately determined for each of the single plans analysis the total assets of the municipal system consist of the sum of the assets within each of the municipal accounts within the municipal system under the laws of state a the assets of any particular municipal account are only available to pay the benefits of the employees covered under that municipal account thus because all of the assets of the municipal system are not available to pay benefits for all covered employees the municipal system is not a single pian moreover because the assets of any particular municipal account are only available to pay the benefits for that municipal account each municipal account constitutes a single_plan therefore the c d and e accounts each constitute a separate plan because the c d and e accounts are separate plans in order to satisfy sec_401 a of the code no part of the corpus or income of any one of these municipality accounts may be used for purposes other than for the exclusive benefit of the employees or their beneficiaries whose retirement benefits are provided through that municipality account the proposed transfer of assets from the c account to the d or e account would be a use of such assets for purposes other than for the exclusive benefit of the employees or beneficiaries whose retirement benefits are provided through the c account ‘ furthermore because the assets of the individual municipality accounts within the municipal system are pooled together for investment purposes the municipal system is in effect a group trust within the meaning of rev rule thus the municipal system is exempt from taxation under sec_501 of the code only if all of the municipality accounts qualify under sec_401 therefore we hold that the transfer of assets from the c account to the d or the e account would not satisfy the requirements of sec_401 of the code and therefore would adversely affect the qualified status of the c account under sec_401 and the tax exempt status of the municipal system under sec_501 a this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions concerning this matter please contact not a toll free number sincerely por hhylinrf ’ james e holland jr acting manager employee_plans technical
